Filed 1/21/16 P. v. Holbert CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C079551

                   Plaintiff and Respondent,                                     (Super. Ct. No. CM042612,
                                                                                         CM042860)
         v.

NATHAN MICHAEL HOLBERT,

                   Defendant and Appellant.




         Appointed counsel for defendant Nathan Michael Holbert has asked us to review
this case pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). We affirm the
judgment, but direct correction of the abstract in several respects to conform to the
judgment as orally pronounced.
                                                 BACKGROUND
         Defendant sold methamphetamine to a friend in the parking lot of a casino. The
transaction was recorded on a casino security camera.



                                                             1
        In case No. CM042612, defendant was charged with possession of
methamphetamine for sale (Health & Saf. Code, § 11378) and a prior prison term
enhancement (Pen. Code, § 667.5, subd. (b)).1 He was released on bail and ordered to
appear on March 11, 2015, for preliminary hearing. He failed to appear.
        In case No. CM042860, defendant was charged with willful failure to appear
(§ 1320.5) and an on-bail enhancement (§ 12022.1).
        In each case, defendant entered a plea of guilty to the underlying charge in
exchange for dismissal of the enhancement with a waiver pursuant to People v. Harvey
(1979) 25 Cal.3d 754.
        The trial court sentenced defendant to state prison for an aggregate term of three
years eight months (the upper term of three years for the possession for sale offense plus
one-third the midterm or eight months for failure to appear). The court imposed various
fees and fines and awarded presentence credit.
        Defendant appeals without a certificate of probable cause.
                                       DISCUSSION
        Counsel filed an opening brief that sets forth the facts of the cases and requests
that we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
        The abstract of judgment erroneously reflects that the trial court imposed an $850
fine pursuant to section 672 in case No. CM042860. At sentencing, the court specifically
declined to impose that fine. The court did, however, orally impose the mandatory $30
conviction assessment (Gov. Code, § 70373) and $40 court operations assessment




1   Further undesignated statutory references are to the Penal Code.

                                              2
(§ 1465.8) in case No. CM042860, neither of which is reflected on the abstract of
judgment. We direct the abstract be corrected accordingly, and also suggest the trial
court correct its internal records, including the corresponding minute order. (People v.
Mitchell (2001) 26 Cal.4th 181, 185.)
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed. The trial court is directed to correct the abstract of
judgment as described by this opinion and to forward a certified copy of the corrected
abstract to the Department of Corrections and Rehabilitation.




                                                       /s/
                                                 Duarte, J.



We concur:



      /s/
Hull, Acting P. J.



     /s/
Hoch, J.




                                             3